In re Aspect Energy, LLC; Aspect Resources, LLC; — Defendant(s); Applying For Writ of Certiorari and/or Review, Par*615ish of Beauregard, 36th Judicial District Court Div. B, No. C 2005-0927; to the Court of Appeal, Third Circuit, No. 13-110.
Denied. As to all parties except Sabine Oil & Gas Corporation, formerly known as Forest Oil Corporation, for which there is a stay pursuant to section 362(a) of the Bankruptcy Code pending further orders of the federal bankruptcy court.
CLARK and HUGHES, JJ., would grant.